Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is effective as of this 14th day of April 2006 by and
between LIPID SCIENCES, INC., a Delaware corporation (the “Company”), and S.
LEWIS MEYER, Ph.D., an individual (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Employee in the manner
hereinafter specified and to make provision for payment of reasonable
compensation to the Employee for such services, and the Employee is willing to
be employed by the Company to perform the duties incident to such employment
upon the terms and conditions hereinafter set forth; and

WHEREAS, the parties desire to enter into this Agreement as of the Effective
Date (as hereinafter defined), setting forth the terms and conditions of the
employment relationship of the Employee with the Company during the Term (as
hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.             EMPLOYMENT AND DUTIES


(A)           GENERAL.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE COMPANY HEREBY
EMPLOYS THE EMPLOYEE AS CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY AND
THE EMPLOYEE AGREES UPON THE TERMS AND CONDITIONS HEREIN SET FORTH TO BE
EMPLOYED BY THE COMPANY.  THE EMPLOYEE SHALL DILIGENTLY PERFORM ALL OF THE
DUTIES NORMALLY ACCORDED TO SUCH POSITION AND SHALL REPORT DIRECTLY TO THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”).


(B)           SERVICES.  DURING THE TERM, THE EMPLOYEE SHALL WELL AND FAITHFULLY
SERVE THE COMPANY, AND SHALL DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND
ATTENTION TO THE PERFORMANCE OF THE DUTIES OF SUCH EMPLOYMENT AND THE
ADVANCEMENT OF THE BEST INTERESTS OF THE COMPANY AND SHALL NOT, DIRECTLY OR
INDIRECTLY, RENDER SERVICES TO ANY OTHER PERSON OR ORGANIZATION FOR WHICH HE
RECEIVES COMPENSATION WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BOARD.  NO SUCH
APPROVAL SHALL BE REQUIRED IN CONNECTION WITH SERVICES THE EMPLOYEE PERFORMS
WITH RESPECT TO OTHER PERSONS AND ENTITIES, INCLUDING, BUT NOT LIMITED, TO
LEXRITE LABS AND THE AMBIENT CAPITAL GROUP, PROVIDED THAT THE AGGREGATE AMOUNT
OF TIME SPENT ON THESE SERVICES DOES NOT EXCEED A MAXIMUM OF EIGHT HOURS PER
WEEK AND THAT SUCH SERVICES DO NOT CONTRAVENE THE PROVISIONS OF SECTION 5
HEREOF.  THE EMPLOYEE HEREBY AGREES TO REFRAIN FROM ENGAGING IN ANY ACTIVITY
THAT DOES, SHALL OR COULD REASONABLY BE DEEMED TO CONFLICT WITH THE BEST
INTERESTS OF THE COMPANY.


(C)           LOCATION OF EMPLOYMENT.  THE EMPLOYEE’S PLACE OF EMPLOYMENT SHALL
BE AT THE OFFICE OF THE COMPANY LOCATED IN PLEASANTON, CALIFORNIA, BUT THE
EMPLOYEE SHALL TRAVEL TO THE EXTENT AND TO THE PLACES NECESSARY FOR THE
PERFORMANCE OF HIS DUTIES TO THE COMPANY.

 

--------------------------------------------------------------------------------


 


2.             TERM OF EMPLOYMENT

The term of the Employee’s employment under this Agreement shall commence on
April 14, 2006 (the “Effective Date”) and continue until the second anniversary
thereof (the “Term”).


3.             COMPENSATION AND OTHER BENEFITS

Subject to the provisions of this Agreement including without limitation the
termination provisions contained in Section 4, the Company shall pay and provide
the following compensation and other benefits to the Employee during the Term as
compensation for all services rendered hereunder:


(A)           SALARY.  THE COMPANY SHALL PAY TO THE EMPLOYEE A SALARY (THE
“SALARY”) AT A RATE OF $290,000 PER ANNUM, PAYABLE TO THE EMPLOYEE IN ACCORDANCE
WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY AS ARE IN EFFECT FROM TIME TO
TIME.  THE AMOUNT OF THE SALARY SHALL BE REVIEWED ANNUALLY BY THE COMPENSATION
COMMITTEE OF THE BOARD AND MAY BE INCREASED ON THE BASIS OF THE REVIEW.


(B)           ANNUAL PERFORMANCE BONUS.  THE EMPLOYEE SHALL BE ELIGIBLE TO EARN
AN ANNUAL DISCRETIONARY CASH BONUS (THE “ANNUAL BONUS”) IN AN AMOUNT AND SUBJECT
TO SUCH OTHER TERMS AND CONDITIONS, INCLUDING PERFORMANCE OBJECTIVES, AS ARE
DETERMINED, BY THE BOARD.


(C)           EXPENSES.  THE COMPANY SHALL PAY OR REIMBURSE THE EMPLOYEE FOR ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH
HIS EMPLOYMENT HEREUNDER UPON SUBMISSION OF APPROPRIATE DOCUMENTATION OR
RECEIPTS IN ACCORDANCE WITH THE POLICIES AND PROCEDURES OF THE COMPANY AS ARE IN
EFFECT FROM TIME TO TIME.  NO EXPENSE PAYMENT OR REIMBURSEMENT UNDER THIS
SECTION 3(D) SHALL BE “GROSSED UP” OR INCREASED TO TAKE INTO ACCOUNT ANY TAX
LIABILITY INCURRED BY THE EMPLOYEE AS A RESULT OF SUCH PAYMENT OR REIMBURSEMENT.


(D)           RETIREMENT, WELFARE AND FRINGE BENEFITS.  THE EMPLOYEE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE RETIREMENT, MEDICAL, DISABILITY AND LIFE
INSURANCE PLANS APPLICABLE TO SENIOR OFFICERS OF THE COMPANY GENERALLY IN
ACCORDANCE WITH THE TERMS OF SUCH PLANS AS IN EFFECT FROM TIME TO TIME.  THE
FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE ABILITY OF THE COMPANY OR ANY OF
ITS AFFILIATES TO AMEND, MODIFY OR TERMINATE ANY SUCH BENEFIT PLANS, POLICIES OR
PROGRAMS AT ANY TIME AND FROM TIME TO TIME.


(E)           VACATION.  THE EMPLOYEE SHALL BE ENTITLED TO ANNUAL VACATION IN
ACCORDANCE WITH THE COMPANY’S POLICIES APPLICABLE TO SENIOR OFFICERS OF THE
COMPANY GENERALLY AS ARE IN EFFECT FROM TIME TO TIME.


4.             TERMINATION OF EMPLOYMENT

Subject to the notice and other provisions of this Section 4, the Company shall
have the right to terminate the Employee’s employment hereunder, and the
Employee shall have the right to resign, at any time for any reason or for no
stated reason.


(A)           TERMINATION FOR CAUSE OR RESIGNATION.  (I) IF, PRIOR TO THE
EXPIRATION OF THE TERM, THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
FOR “CAUSE” (AS HEREINAFTER

2

--------------------------------------------------------------------------------


 


DEFINED) OR IF THE EMPLOYEE RESIGNS FROM HIS EMPLOYMENT HEREUNDER, THE EMPLOYEE
SHALL BE ENTITLED TO PAYMENT OF (A) HIS SALARY ACCRUED UP TO AND INCLUDING THE
DATE OF TERMINATION OR RESIGNATION, AND (B) ANY UNREIMBURSED EXPENSES.  EXCEPT
TO THE EXTENT REQUIRED BY THE TERMS OF THE BENEFITS PROVIDED UNDER SECTION 3(E)
OR APPLICABLE LAW, THE EMPLOYEE SHALL HAVE NO RIGHT UNDER THIS AGREEMENT OR
OTHERWISE TO RECEIVE ANY OTHER COMPENSATION OR TO PARTICIPATE IN ANY OTHER PLAN,
PROGRAM OR ARRANGEMENT AFTER SUCH TERMINATION OR RESIGNATION OF EMPLOYMENT WITH
RESPECT TO THE YEAR OF SUCH TERMINATION OR RESIGNATION AND LATER YEARS.


(II)           TERMINATION FOR “CAUSE” SHALL MEAN A TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY BECAUSE OF (A) A PLEA OF GUILTY OR NOLO
CONTENDERE TO, OR CONVICTION FOR, THE COMMISSION OF A FELONY OFFENSE BY THE
EMPLOYEE; (B) THE INVOLVEMENT BY THE EMPLOYEE AS A PARTY TO ANY LITIGATION OR
REGULATORY PROCEEDING OR IN ANY OTHER CIRCUMSTANCE KNOWN TO THE GENERAL PUBLIC
THAT, IN THE GOOD FAITH DETERMINATION OF THE BOARD, IS REASONABLY CERTAIN TO
SUBJECT THE EMPLOYEE, THE COMPANY OR ITS AFFILIATES TO DISREPUTE, RIDICULE,
CONTEMPT OR SCANDAL OR THAT IS REASONABLY CERTAIN TO REFLECT UNFAVORABLY UPON
THE REPUTATION OF THE EMPLOYEE, THE COMPANY OR ITS AFFILIATES OR THE COMPANY’S
PRODUCTS OR TECHNOLOGIES; (C) THE WILLFUL AND CONTINUED FAILURE TO PERFORM IN
ANY MATERIAL RESPECT THE EMPLOYEE’S DUTIES; (D) AN INTENTIONAL ACT OF FRAUD,
EMBEZZLEMENT, THEFT OR A MATERIAL AND DISHONEST ACT AGAINST THE COMPANY OR ITS
AFFILIATES; OR (E) A MATERIAL BREACH BY THE EMPLOYEE OF THE TERMS AND PROVISIONS
OF THE AGREEMENT.


(III)          TERMINATION OF THE EMPLOYEE’S EMPLOYMENT FOR CAUSE SHALL BE
COMMUNICATED BY DELIVERY TO THE EMPLOYEE OF A WRITTEN NOTICE FROM THE COMPANY
STATING THAT THE EMPLOYEE WILL BE TERMINATED FOR CAUSE, SPECIFYING THE
PARTICULARS THEREOF AND THE EFFECTIVE DATE OF SUCH TERMINATION.  IN THE CASES OF
SECTIONS 4(A)(II)(B), 4(A)(II)(C) AND 4(A)(II)(E), THE EMPLOYEE SHALL HAVE
THIRTY (30) BUSINESS DAYS FROM THE DATE OF RECEIPT OF SUCH NOTICE TO EFFECT A
CURE OF THE ACTIONS CONSTITUTING CAUSE, OR TO EFFECT A CURE OF THE ADVERSE
EFFECT SUCH ACTIONS.  UPON CURE OR CORRECTION THEREOF BY THE EMPLOYEE TO THE
REASONABLE SATISFACTION OF THE COMPANY, THE ACTION SHALL NO LONGER CONSTITUTE
CAUSE FOR PURPOSES OF THIS AGREEMENT.  THE DATE OF A RESIGNATION BY THE EMPLOYEE
SHALL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF RESIGNATION FROM THE EMPLOYEE
TO THE COMPANY.  THE EMPLOYEE SHALL PROVIDE AT LEAST 90 DAYS’ ADVANCE WRITTEN
NOTICE OF HIS RESIGNATION.


(B)           TERMINATION WITHOUT CAUSE.


(I)            IF, PRIOR TO THE EXPIRATION OF THE TERM, THE COMPANY TERMINATES
THE EMPLOYEE’S EMPLOYMENT FOR ANY REASON OTHER THAN DISABILITY OR CAUSE (SUCH
TERMINATION OR RESIGNATION BEING HEREINAFTER REFERRED TO AS A “TERMINATION
WITHOUT CAUSE”), THE EMPLOYEE SHALL BE ENTITLED TO (A) PAYMENT OF HIS SALARY
ACCRUED UP TO AND INCLUDING THE DATE OF SUCH TERMINATION WITHOUT CAUSE, (B)
PAYMENT OF ANY UNREIMBURSED EXPENSES, AND (C) SEVERANCE, SUBJECT TO THE
EMPLOYEE’S EXECUTION AND DELIVERY OF A RELEASE IN THE FORM THEN DEEMED
APPROPRIATE BY THE COMPANY AND IN EXCHANGE FOR CONSULTING SERVICES OF THE
EMPLOYEE, CONSISTING OF (1) CONTINUATION OF HIS SALARY, AT THE RATE IN EFFECT ON
THE DATE OF THE TERMINATION WITHOUT CAUSE, FOR THE LESSER OF 12 MONTHS
COMMENCING ON THE DATE NEXT FOLLOWING THE DATE OF THE TERMINATION WITHOUT CAUSE
OR THE REMAINING TERM OF THE THIS AGREEMENT (THE “SEVERANCE PERIOD”) AND (2)
CONTINUED PARTICIPATION ON THE SAME TERMS AND CONDITIONS AS ARE IN EFFECT
IMMEDIATELY PRIOR TO THE TERMINATION WITHOUT CAUSE IN THE COMPANY’S HEALTH AND
MEDICAL PLANS

3

--------------------------------------------------------------------------------


 


PROVIDED TO THE EMPLOYEE PURSUANT TO SECTION 3(E) ABOVE AT THE TIME OF SUCH
TERMINATION WITHOUT CAUSE THROUGH THE EXPIRATION OF THE SEVERANCE PERIOD, OR
UNTIL THE EMPLOYEE BECOMES ELIGIBLE TO PARTICIPATE IN A SUBSEQUENT EMPLOYER’S
BENEFIT PLAN, WHICHEVER OCCURS FIRST. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL HAVE NO OBLIGATION TO CONTINUE TO MAINTAIN
DURING THE SEVERANCE PERIOD ANY PLAN, PROGRAM OR LEVEL OF BENEFITS SOLELY AS A
RESULT OF THE PROVISIONS OF THIS AGREEMENT, BUT THIS PROVISION SHALL APPLY WITH
RESPECT TO ANY SUBSTITUTE OR REPLACEMENT PLAN.


(II)           THE DATE OF TERMINATION OF EMPLOYMENT WITHOUT CAUSE SHALL BE THE
DATE SPECIFIED IN A WRITTEN NOTICE OF TERMINATION TO THE EMPLOYEE.


(C)           TERMINATION DUE TO DISABILITY.  IN THE EVENT OF THE EMPLOYEE’S
DISABILITY, THE COMPANY SHALL BE ENTITLED TO TERMINATE HIS EMPLOYMENT.  IN THE
CASE THAT THE COMPANY TERMINATES THE EMPLOYEE’S EMPLOYMENT DUE TO DISABILITY,
THE EMPLOYEE SHALL BE ENTITLED TO HIS SALARY UP TO AND INCLUDING THE DATE OF
TERMINATION AS WELL AS ANY UNPAID EXPENSE REIMBURSEMENTS.  AS USED IN THIS
SECTION 4(C), THE TERM “DISABILITY” SHALL MEAN THE COMPANY’S DETERMINATION THAT
DUE TO PHYSICAL OR MENTAL ILLNESS OR INCAPACITY, WHETHER TOTAL OR PARTIAL, THE
EMPLOYEE IS SUBSTANTIALLY UNABLE TO PERFORM HIS DUTIES HEREUNDER FOR A PERIOD OF
90 CONSECUTIVE DAYS OR SHORTER PERIODS AGGREGATING 90 DAYS DURING ANY PERIOD OF
180 CONSECUTIVE DAYS.


(D)           DEATH.  EXCEPT AS PROVIDED IN THIS SECTION 4(D), NO SALARY OR
BENEFITS SHALL BE PAYABLE UNDER THIS AGREEMENT FOLLOWING THE DATE OF THE
EMPLOYEE’S DEATH.  IN THE EVENT OF THE EMPLOYEE’S DEATH, ANY SALARY EARNED BY
THE EMPLOYEE UP TO THE DATE OF DEATH, AS WELL AS ANY UNREIMBURSED EXPENSES,
SHALL BE PAID TO THE EMPLOYEE’S ESTATE OR EMPLOYEE’S NAMED BENEFICIARY WITHIN A
REASONABLE PERIOD FOLLOWING HIS DEATH.


5.             PROTECTION OF THE COMPANY’S INTEREST


(A)           EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION AGREEMENT.  THE
EMPLOYEE HEREBY ACKNOWLEDGES THAT HE HAS PREVIOUSLY EXECUTED AND DELIVERED TO
THE COMPANY THE COMPANY’S EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION
AGREEMENT (THE “CONFIDENTIALITY AGREEMENT”), WHICH IS ATTACHED HERETO AS ANNEX
A.  THE EMPLOYEE HEREBY ACKNOWLEDGES AND UNDERSTANDS THAT THE PROVISIONS OF THE
CONFIDENTIALITY AGREEMENT ARE INCORPORATED INTO THIS AGREEMENT.


(B)           PROTECTION OF TRADE SECRETS; NON-SOLICITATION.


(I)            THE EMPLOYEE ACKNOWLEDGES THAT IN THE COURSE OF HIS EMPLOYMENT
WITH THE COMPANY, HE HAS AND WILL IN THE COURSE OF HIS CONTINUED EMPLOYMENT WITH
THE COMPANY BECOME FAMILIAR WITH THE TRADE SECRETS OF THE COMPANY AND ITS
AFFILIATES AND WITH OTHER CONFIDENTIAL INFORMATION (AS DEFINED IN THE
CONFIDENTIALITY AGREEMENT) CONCERNING THE BUSINESS OF THE COMPANY AND ITS
AFFILIATES AND THAT HIS SERVICES HAVE BEEN AND WILL BE OF SPECIAL, AND UNIQUE
AND EXTRAORDINARY VALUE TO THE COMPANY AND ITS AFFILIATES.  BECAUSE OF THE
FOREGOING AND IN FURTHER CONSIDERATION OF THE COMPENSATION AND OTHER BENEFITS TO
BE PROVIDED TO THE EMPLOYEE HEREUNDER, THE EMPLOYEE HEREBY AGREES THAT, DURING
THE TERM, AND AT ANY TIME THEREAFTER, HE SHALL NOT, DIRECTLY OR INDIRECTLY, USE
TRADE SECRETS (AS SUCH TERM IS DEFINED IN SECTION 3426(1)(D) OF THE

4

--------------------------------------------------------------------------------


 


UNIFORM TRADE SECRETS ACT) OF THE COMPANY OR ITS AFFILIATES OR CONFIDENTIAL
INFORMATION OR OTHERWISE ENGAGE IN UNFAIR COMPETITION AGAINST THE COMPANY OR ANY
OF ITS AFFILIATES.


(II)           DURING THE TERM, AND CONTINUING THROUGH THE FIRST ANNIVERSARY OF
THE TERMINATION DATE OF THE EMPLOYEE’S EMPLOYMENT FOR ANY REASON (THE
“RESTRICTED PERIOD”), THE EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY THROUGH
ANOTHER PERSON OR ENTITY INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER,
LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY
SUCH AFFILIATE THAT IS WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS
AFFILIATES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES TO CEASE DOING BUSINESS
WITH THE COMPANY OR SUCH AFFILIATE OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUCH AFFILIATE.


(C)           EXTENSION OF TIME OF RESTRICTIONS.  THE RESTRICTED PERIOD SHALL BE
EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH THE EMPLOYEE IS IN BREACH OF
THE RESTRICTIONS SET FORTH IN SECTION 5(B).


(D)           NON-DISPARAGEMENT.  THE EMPLOYEE AGREES THAT AT ANY TIME DURING
HIS EMPLOYMENT WITH THE COMPANY OR AT ANY TIME THEREAFTER, THE EMPLOYEE SHALL
NOT MAKE, OR CAUSE OR ASSIST ANY OTHER PERSON TO MAKE, ANY STATEMENT OR OTHER
COMMUNICATION WHICH IMPUGNS OR ATTACKS, OR IS OTHERWISE CRITICAL OF, THE
REPUTATION, BUSINESS OR CHARACTER OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, PRODUCTS OR SERVICES.


(E)           ENFORCEMENT.  THE EMPLOYEE HEREBY ACKNOWLEDGES THAT HE HAS
CAREFULLY REVIEWED THE PROVISIONS OF THIS AGREEMENT AND AGREES THAT THE
PROVISIONS ARE FAIR AND EQUITABLE, AND THAT THEY ARE NECESSARY AND REASONABLE IN
ORDER TO PROTECT THE COMPANY AND ITS AFFILIATES IN THE CONDUCT OF THEIR
BUSINESS.  HOWEVER, IN LIGHT OF THE POSSIBILITY OF DIFFERING INTERPRETATIONS OF
LAW AND CHANGE IN CIRCUMSTANCES, THE PARTIES HERETO AGREE THAT IF ANY ONE OR
MORE OF THE PROVISIONS OF THIS SECTION 5 (INCLUDING ANY PROVISION CONTAINED IN
THE CONFIDENTIALITY AGREEMENT) IS DETERMINED BY A COURT OR OTHER TRIBUNAL OF
COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE UNDER CIRCUMSTANCES
THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM PERIOD, SCOPE OR
GEOGRAPHICAL AREA REASONABLE OR ENFORCEABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.


(F)            REMEDIES.  THE EMPLOYEE ACKNOWLEDGES THAT THE COMPANY HAS A
COMPELLING BUSINESS INTEREST IN PREVENTING UNFAIR COMPETITION STEMMING FROM THE
INTENTIONAL OR INADVERTENT USE OR DISCLOSURE OF THE COMPANY’S CONFIDENTIAL AND
PROPRIETARY INFORMATION, INCLUDING TRADE SECRETS OF THE COMPANY.  THE EMPLOYEE
FURTHER ACKNOWLEDGES AND AGREES THAT DAMAGES FOR A BREACH OR THREATENED BREACH
OF ANY OF THE COVENANTS SET FORTH IN THIS SECTION 5 (INCLUDING ANY PROVISION
CONTAINED IN THE CONFIDENTIALITY AGREEMENT) WILL BE DIFFICULT TO DETERMINE AND
WILL NOT AFFORD A FULL AND ADEQUATE REMEDY, AND THEREFORE AGREES THAT THE
COMPANY, IN ADDITION TO SEEKING ACTUAL DAMAGES IN CONNECTION THEREWITH AND THE
TERMINATION OF THE COMPANY’S OBLIGATIONS IN SECTION 4(B), MAY SEEK SPECIFIC
ENFORCEMENT OF ANY SUCH COVENANT IN ANY COURT OF COMPETENT JURISDICTION,
INCLUDING, WITHOUT LIMITATION, BY THE ISSUANCE OF A TEMPORARY OR PERMANENT
INJUNCTION WITHOUT THE NECESSITY OF SHOWING ANY ACTUAL DAMAGES OR POSTING ANY
BOND OR FURNISHING ANY OTHER SECURITY, AND THAT THE SPECIFIC ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT WILL NOT DIMINISH THE EMPLOYEE’S ABILITY TO EARN A
LIVELIHOOD OR CREATE OR IMPOSE UPON THE EMPLOYEE ANY UNDUE HARDSHIP. THE
EMPLOYEE ALSO AGREES THAT ANY

5

--------------------------------------------------------------------------------


 


REQUEST FOR SUCH RELIEF BY THE COMPANY SHALL BE IN ADDITION TO, AND WITHOUT
PREJUDICE TO, ANY CLAIM FOR MONETARY DAMAGES THAT THE COMPANY MAY ELECT TO
ASSERT.


6.             GENERAL PROVISIONS


(A)           NO OTHER SEVERANCE BENEFITS.  EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT, THE EMPLOYEE COVENANTS AND AGREES THAT HE SHALL NOT BE ENTITLED
TO ANY OTHER FORM OF SEVERANCE BENEFITS FROM THE COMPANY, INCLUDING, WITHOUT
LIMITATION, BENEFITS OTHERWISE PAYABLE UNDER THE COMPANY’S REGULAR SEVERANCE
POLICIES, IF ANY, IN THE EVENT HIS EMPLOYMENT HEREUNDER ENDS FOR ANY REASON AND,
EXCEPT WITH RESPECT TO OBLIGATIONS OF THE COMPANY EXPRESSLY PROVIDED FOR HEREIN,
THE EMPLOYEE UNCONDITIONALLY RELEASES THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
STOCKHOLDERS, OR ANY OF THEM, FROM ANY AND ALL CLAIMS, LIABILITIES OR
OBLIGATIONS UNDER ANY SEVERANCE ARRANGEMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES.


(B)           TAX WITHHOLDING.  ALL AMOUNTS PAID TO EMPLOYEE HEREUNDER SHALL BE
SUBJECT TO ALL APPLICABLE FEDERAL, STATE AND LOCAL WAGE WITHHOLDING.


(C)           NOTICES.  ANY NOTICE HEREUNDER BY EITHER PARTY TO THE OTHER SHALL
BE GIVEN IN WRITING BY PERSONAL DELIVERY, OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IF TO THE COMPANY) BY FACSIMILE, IN ANY CASE DELIVERED TO THE
APPLICABLE ADDRESS SET FORTH BELOW:


(I)


 


TO THE COMPANY:


 


LIPID SCIENCES, INC.


 


 


 


 


7068 KOLL CENTER PARKWAY, SUITE 401


 


 


 


 


PLEASANTON, CA 94566-3111


 


 


 


 


 


 


 


 


 


FACSIMILE NO.: (925) 249-4000


 


 


 


 


ATTN: CHAIRMAN OF THE BOARD OF DIRECTORS


 


 


 


 


 

 

 

With a copy to:

 

Shearman & Sterling

 

 

 

 

1080 Marsh Road

 

 

 

 

Menlo Park, CA 94025

 

 

 

 

Facsimile No.: (650) 838-3699

 

 

 

 

Attn: James B. Bucher, Esq.

 

 

 

 

 


(II)


 


TO THE EMPLOYEE:


 


S. LEWIS MEYER, PH.D.


 


 


 


 


LAST KNOWN RESIDENTIAL ADDRESS


 


 


 


 


AND FAX NUMBER ON FILE WITH THE COMPANY


 

 

or to such other persons or other addresses as either party may specify to the
other in writing.

6

--------------------------------------------------------------------------------


 


(D)           REPRESENTATION BY THE EMPLOYEE.  THE EMPLOYEE REPRESENTS AND
WARRANTS THAT HIS ENTERING INTO THIS AGREEMENT DOES NOT, AND THAT HIS
PERFORMANCE UNDER THIS AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT, VIOLATE THE PROVISIONS OF ANY AGREEMENT OR
INSTRUMENT TO WHICH THE EMPLOYEE IS A PARTY OR ANY DECREE, JUDGMENT OR ORDER TO
WHICH THE EMPLOYEE IS SUBJECT, AND THAT THIS AGREEMENT CONSTITUTES A VALID AND
BINDING OBLIGATION OF THE EMPLOYEE IN ACCORDANCE WITH ITS TERMS.  BREACH OF THIS
REPRESENTATION WILL RENDER ALL OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT
VOID AB INITIO.


(E)           ASSIGNMENT; ASSUMPTION OF AGREEMENT.  NO RIGHT, BENEFIT OR
INTEREST HEREUNDER SHALL BE SUBJECT TO ASSIGNMENT, ENCUMBRANCE, CHARGE, PLEDGE,
HYPOTHECATION OR SETOFF BY THE EMPLOYEE IN RESPECT OF ANY CLAIM, DEBT,
OBLIGATION OR SIMILAR PROCESS.  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY TO ASSUME EXPRESSLY
AND TO AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE.


(F)            AMENDMENT.  NO PROVISION OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH AMENDMENT, MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE PARTIES.  NO WAIVER BY
EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


(G)           SEVERABILITY.  IF ANY TERM OR PROVISION HEREOF IS DETERMINED TO BE
INVALID OR UNENFORCEABLE IN A FINAL COURT OR ARBITRATION PROCEEDING, (I) THE
REMAINING TERMS AND PROVISIONS HEREOF SHALL BE UNIMPAIRED AND (II) THE INVALID
OR UNENFORCEABLE TERM OR PROVISION SHALL BE DEEMED REPLACED BY A TERM OR
PROVISION THAT IS VALID AND ENFORCEABLE AND THAT COMES CLOSEST TO EXPRESSING THE
INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR PROVISION.


(H)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA (DETERMINED WITHOUT
REGARD TO THE CHOICE OF LAW PROVISIONS THEREOF).


(I)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE CONFIDENTIALITY
AGREEMENT CONTAIN THE ENTIRE AGREEMENT OF THE EMPLOYEE, THE COMPANY AND ANY
PREDECESSORS OR AFFILIATES THEREOF WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
ALL PRIOR AGREEMENTS AND NEGOTIATIONS ARE SUPERCEDED HEREBY.


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT BOTH SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME DOCUMENT.


(K)           SURVIVAL.  THE PROVISIONS OF SECTION 5 (INCLUDING THE PROVISIONS
OF THE CONFIDENTIALITY AGREEMENT) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.

LIPID SCIENCES, INC.

 

 

 

By:

/s/ Sandra Gardiner

 

 

Name:

Sandra Gardiner

 

Title:

Chief Financial Officer

 

 

EMPLOYEE

 

 

 

By:

/s/ S. Lewis Meyer, Ph.D.

 

 

S. LEWIS MEYER, Ph.D.

 

 

8

--------------------------------------------------------------------------------